*576ORDER ON PETITIONS FOR REHEARING
PER CURIAM.
Petitions for rehearing have been filed in this cause by Whitmore Electric Co. and by Lowry Electric Co. and its carrier, the Connecticut Fire Insurance Company. The petition for rehearing of Lowry Electric Co. was found to be without merit and is •denied.
The petition for rehearing of Whitmore Electric Co. urges this Court to amend its opinion and judgment herein, filed April 18, 1962, so that, upon remand of this cause, the deputy commissioner shall be instructed to ascertain the reasonableness not only of the bill of Dr. Strain but of all items of medical expense incurred by claimant.
The petitioner asserts that, inasmuch as it had attained a favorable ruling from the full commission, it was impossible to present the issues of medical expenses to this Court. This would ordinarily be true but our examination of the petition for review before the full commission reveals that the question now presented on the petition for rehearing was not before the full commission for review, at least insofar as the application for review is concerned. It may well be that the matter was urged in the briefs of counsel before the full commission which do not appear in the record here. Nevertheless, we are of the view that, inasmuch as this case is to be remanded for the purpose of ascertaining the reasonableness of the bill of Dr. Strain as well as for the purpose of determining and fixing the amount of an attorney’s fee for claimant’s attorney, the ends of justice would be furthered by authorizing and directing the deputy to allow evidence upon and to determine the reasonableness of the items of expense incurred by claimant in procuring medical care and attention for his industrial injuries referred to in the opening sentence of paragraph sixteen of the compensation award of the deputy commissioner and it is so ordered.
In all other respects, the petitions for rehearing of these respondents are denied.
THOMAS, Acting C. J., and DREW, THORNAL, O’CONNELL and HOB-SON (retired), JTJT., concur.